 

Exhibit 10.aa

 

 

TRUSTMARK CORPORATION

PERFORMANCE UNIT AGREEMENT

(Associate)

 

Granted <<grant date>>

 

This Performance Unit Agreement (“Agreement”) between you and Trustmark
Corporation, a Mississippi corporation (“Trustmark”), evidences a grant of
Performance Units (the “Award”) under the Trustmark Corporation Amended and
Restated Stock and Incentive Compensation Plan (the “Plan”), as of <<grant
date>> (the “Award Date”). This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency or conflict between this Award
Agreement and the Plan, the Plan shall govern.

 

WHEREAS, Trustmark maintains the Plan under which the Committee or Board may,
among other things, award Performance Units to such key associates of Trustmark
and its Subsidiaries as the Committee or Board may determine, subject to terms,
conditions and restrictions as it may deem appropriate; and

 

WHEREAS, pursuant to the Plan, Trustmark, upon recommendation by the Committee
and approval by Trustmark’s Board, grants the Award to you subject to the terms
of this Agreement and acceptance by you of this Agreement.

 

NOW THEREFORE, in consideration of the services and benefits that you will
provide to Trustmark and its Subsidiaries and of the covenants contained in this
Agreement, the parties hereby agree as follows:

 

 

1.

Definitions. Capitalized terms used herein shall have the meanings ascribed to
them in the Plan, except as otherwise defined in this Agreement (including
Exhibit B).

 

2.

Grant of the Award. Trustmark hereby grants you an Award of the number of
Restricted Stock Units, which shall be designated as “Performance Units”, and
the potential to earn “Achievement Units”, as set forth on your summary page for
performance stock units on the internet hosting website designated by Trustmark
for the Plan. This Agreement shall not become legally binding unless you have
accepted this Agreement by the Agreement due date noted with respect to the
Award on the internet hosting website designated by Trustmark for the Plan (or
such later date as the Chairman of the Committee may accept). If you fail to
timely accept this Agreement, the Award shall be cancelled and forfeited.   

 

3.

Vesting. Your Award shall vest as follows:

 

 

(a)

General Vesting. Except as otherwise provided in Sections 3(b), 3(c) and 4
below, if you remain continuously employed throughout the period from
<<beginning of measurement period>> through <<end of measurement period>> (the
“Performance Period”), your Award shall vest as of the last day of the
Performance Period to the extent that the Performance Goals as set forth on
Exhibit A are achieved, and any balance of the Award which does not vest shall
be forfeited.

 

(b)

Qualifying Termination.  If a Qualifying Termination (as defined below) occurs
after <<date>>, but prior to the last day of the Performance Period, you will
retain a Pro-Rata Portion (as defined below) of your Performance Units and have
the potential to earn a Pro-Rata Portion of your Achievement Units, in each case
based on the number of months you were employed during the Performance Period
before the Qualifying Termination.  

The “Pro-Rata Portion” is the amount calculated by multiplying the number of
Performance Units by a fraction, the numerator of which is the number of
complete calendar months from the beginning of the Performance Period to and
including the date of the Qualifying Termination (such numerator not to exceed
<<#>>), and the denominator of which is <<#>>. Any portion of the Award in
excess of the Pro-Rata Portion shall be forfeited as of the date of the
Qualifying Termination.

 

The Pro-Rata Portion shall not vest as of the date of the Qualifying
Termination, but shall instead vest at of the end of the Performance Period only
to the extent that the Performance Goals are achieved at the end

 

--------------------------------------------------------------------------------

 

of the Performance Period as set forth in Exhibit A. Any balance of the Pro-Rata
Portion that does not vest at the end of the Performance Period shall be
forfeited as of the end of the Performance Period.

 

“Qualifying Termination” means one of the following events, where there is no
Cause for Trustmark to terminate your employment:

 

 

i.

Retirement. Your retirement from employment with the consent of the Committee or
its delegate, at or after age sixty-five (65).

 

ii.

Termination without Cause. An involuntary termination of your employment with
Trustmark and its Subsidiaries; or

 

iii.

Termination for Good Reason. A termination of your employment with Trustmark and
its Subsidiaries at your own initiative for “Good Reason”, as defined in your
Employment Agreement (but only if you have an Employment Agreement and your
Employment Agreement defines “Good Reason”). As used herein, “Employment
Agreement” means a written individual employment agreement or change in control
agreement as in effect on the Award Date between you and Trustmark or one of its
Subsidiaries.

If a Vesting Acceleration Event (as defined below) occurs after a Qualifying
Termination and before the end of the Performance Period, the Pro-Rata Portion
will immediately vest. The Performance Period is shortened as of the end of the
calendar quarter ending on or before the Vesting Acceleration Event to the
extent that the Performance Goals are achieved as set forth in Exhibit A. Any
balance of the Pro-Rata Portion that does not vest upon the Vesting Acceleration
Event shall be forfeited as of the date of such event.

 

 

(c)

Vesting Acceleration Event. If a Vesting Acceleration Event occurs after
<<date>>, but prior to the last day of the Performance Period, and if you have
not previously forfeited your Award under Section 4 below, a Pro-Rata Portion of
your Award will be eligible for vesting based on the number of months you were
employed during the Performance Period before the Vesting Acceleration Event.

The Pro-Rata Portion is calculated by multiplying the number of Performance
Units by a fraction, the numerator of which is the number of complete calendar
months from the beginning of the Performance Period to and including the date of
the Vesting Acceleration Event (such numerator not to exceed <<#>>), and the
denominator of which is <<#>>.

 

The Pro-Rata Portion of your award will vest as of the Vesting Acceleration
Event. The Performance Period is shortened as of the end of the calendar quarter
ending on or before the Vesting Acceleration Event to the extent that the
Performance Goals are achieved as set forth in Exhibit A. Any balance of the
Pro-Rata Portion that does not vest upon the Vesting Acceleration Event shall be
forfeited as of the date of such event. Any balance of your Award that does not
vest at the end of the Performance Period shall be forfeited as of the end of
the Performance Period.

 

“Vesting Acceleration Event” means one of the following events, where there is
no Cause for Trustmark to terminate your employment:

 

 

i.

Death. A termination of your employment with Trustmark and its Subsidiaries due
to your death;

 

ii.

“Disability”. A termination of your employment with Trustmark and its
Subsidiaries due to your disability as defined in Treas. Reg. § 1.409A-3(i)(4);
or

 

iii.

“Change in Control”. The occurrence of a Change in Control (as defined in the
Plan).

 

4.

Forfeiture.

 

(a)

Cessation of Employment. If your employment terminates during the Performance
Period and neither Section 3(b) nor Section 3(c) applies, the Performance Units
and Achievement Units shall be immediately

 

--------------------------------------------------------------------------------

 

 

and automatically forfeited as of the date you cease to be an employee of
Trustmark or its Subsidiaries. For this purpose, transfer of employment among
Trustmark and its Subsidiaries is not a termination or cessation of employment.

 

(b)

Termination for Cause. If your employment is terminated for Cause before your
Performance Units or Achievement Units are settled, and notwithstanding any
other provision of this Agreement, you shall immediately forfeit all Performance
Units and Achievement Units, whether or not vested, and no Shares shall be
issued or Dividend Equivalent (as defined below) shall be paid.    

 

5.

Voting Rights. Neither the Performance Units nor the Achievement Units are
shares of stock. Therefore, you, and any person claiming under or through you,
do not possess any voting or other shareholder rights by reason or receiving
Performance Units or Achievement Units pursuant to this Agreement unless and
until the Performance Units or Achievement Units are settled in Shares pursuant
to Section 8 hereof.  

 

6.

Dividend Equivalent.  If Trustmark declares and pays a dividend in respect of
its Stock and, on the record date for such dividend, you hold Performance Units
granted pursuant to this Agreement, Trustmark shall grant you an unvested right
to receive an amount (the “Dividend Equivalent”) equal to the cash dividends you
would have received if you were the holder of record, as of such record date, of
the number of Shares related to the Performance Units that you hold as of such
record date. Your Dividend Equivalent will vest if, when, and to the extent that
the related Performance Units vest and will be paid to you during the Settlement
Period (as defined below). No interest will be paid with respect to Dividend
Equivalents. If any portion of the Performance Units are forfeited, your
Dividend Equivalent shall also be forfeited in the same proportion. No dividends
equivalents or other distributions shall be paid with respect to the Achievement
Units.  Dividends and other distributions shall only be paid with respect to the
Shares underlying the Achievement Units if and when the Achievement Units are
settled in Shares.

 

7.

At-Will Employment Acknowledgment. You understand and acknowledge that this
Agreement does not in any manner affect your status as an Associate “at-will.”
As such, this Agreement does not create an express or implied contract for
employment with Trustmark or any of its Subsidiaries, for any purpose or term,
nor does it in any way limit the right of Trustmark or any of its Subsidiaries
to otherwise terminate your employment at any time, with or without cause or
notice, or impact the terms set forth in any Associate handbook or policy
manual. Trustmark and its Subsidiaries reserve the right to terminate your
employment at any time for any reason, with or without notice. Termination of
your employment is at the sole option of the management.

 

8.

Settlement. All determinations of performance shall be made and certified to in
writing by the Committee. Trustmark shall issue Shares corresponding to vested
Performance Units and vested Achievement Units, in each case net of any
applicable withholding, within 2-1/2 months following end of the Performance
Period, or, if applicable, a Vesting Acceleration Event (such time period, the
“Settlement Period”). No fractional Shares shall be issued, and the Committee,
in its discretion, shall determine whether any such fractional Shares will be
used to satisfy any withholding obligation or whether cash will be issued in
lieu of fractional Shares or whether such fractional Shares will be forfeited or
otherwise eliminated.

 

9.

No Transfer Rights. Neither Performance Units nor Achievement Units may be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of in any
manner other than by will or by the laws of decent and distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

 

10.

Internal Revenue Code Section 409A. It is intended that this Agreement, the
Performance Units and the Achievement Units comply with, or are exempt from, the
requirements of Section 409A of the Code (“Section 409A”), and this Agreement
and the Plan shall be administered in a manner consistent with the foregoing
intent.

 

11.

Taxes.  

 

(a)

Withholding. Trustmark (or any of its Subsidiaries) shall have the right to
retain and withhold a sufficient number of the Shares resulting from payout of
this Award, or require you to remit to Trustmark (or any of its Subsidiaries) an
amount sufficient to satisfy any federal, state, local or other tax withholding
obligations as may be required by law.

 

(b)

Responsibility for Taxes. You acknowledge that there will be tax consequences
with respect to the Award, and you should consult a tax adviser regarding your
tax obligations. Regardless of the amount withheld

 

--------------------------------------------------------------------------------

 

 

pursuant to Section 11(a), you are solely responsible for paying all required
taxes (other than Trustmark’s share of employment taxes) with respect to your
Award.

 

12.

Compliance with Laws. The grant of the Performance Units and the Achievement
Units and the issuance of any Shares pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any U.S. securities
and other federal laws, rules and regulations and any other law, rule or
regulation or exchange requirement applicable thereto. Trustmark reserves the
right to impose other requirements on your participation in the Plan, on the
Performance Units and the Achievement Units and on any Shares acquired under the
Plan, to the extent Trustmark determines it is necessary or advisable to comply
with applicable law or facilitate the administration of the Plan, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. Notwithstanding any other provision of this Agreement,
Trustmark shall not be obligated to issue any Shares pursuant to this Agreement
if the issuance thereof would result in a violation of any law.

 

13.

Clawback. You agree that the Award is subject to recoupment or clawback by
Trustmark in accordance with Trustmark’s recoupment, clawback or similar policy
as such may be in effect from time to time, as well as any similar provisions of
applicable law, or Securities and Exchange Commission rule or regulation, or
stock exchange requirement, which could in certain circumstances require
repayment or forfeiture of the Award or any Shares or other cash or property
received with respect to the Award (including any value received from a
disposition of the Shares acquired upon payment of the Award).

 

14.

Business Protection.

 

(a)

Non-Solicitation. During the full term of your employment with Trustmark or any
of its Subsidiaries, and for a period of six (6) months after your termination
of employment with Trustmark and its Subsidiaries, whether your employment is
terminated voluntarily or involuntarily by either you or Trustmark or any of its
Subsidiaries, with or without cause or notice, you will not directly or
indirectly, either for your own accord or through another party or entity
(whether as director, officer, consultant, principal, employee, agent or
otherwise), take any action, or  attempt any action, in any manner within the
“Restricted Area” (as defined below): (i) to solicit or divert, or attempt to
solicit or divert, any person, concern or entity which is doing business with
Trustmark or any of its Subsidiaries at the time of termination of your
employment from doing business with Trustmark or any of its Subsidiaries or
otherwise alter its relationship with Trustmark or any of its Subsidiaries; (ii)
to induce or attempt to induce any customer or supplier of Trustmark or any of
its Subsidiaries to cease being a customer or supplier of Trustmark or any of
its Subsidiaries, or otherwise change its relationship with Trustmark or its
Subsidiaries; (iii) to disclose, directly or indirectly, to any person, firm or
corporation the names or addresses, or any other information pertaining to them,
of any customers or clients of Trustmark or any of its Subsidiaries that you
serviced or became acquainted during the term of your employment with Trustmark
or any of its Subsidiaries; or (iv) to take any other action that is directly or
indirectly competitive with Trustmark or any of its Subsidiaries with respect to
any customers or clients doing business with Trustmark or any of its
Subsidiaries at the time of termination of your employment with Trustmark and
its Subsidiaries.

 

(b)

Anti-Raiding. During the full term of your employment with Trustmark and any of
its Subsidiaries, and for a period of six (6) months after your termination of
employment with Trustmark and its Subsidiaries, whether your employment is
terminated voluntarily or involuntarily by either you or Trustmark or any of its
Subsidiaries, with or without cause or notice, you will not directly or
indirectly, either on your own accord or through another party or entity
(whether as director, officer, consultant, principal, employee, agent or
otherwise) attempt in any manner within the “Restricted Area” (as defined below)
to solicit, employ or otherwise interfere with any of Trustmark’s or its
Subsidiaries’ contracts or relationships with any other Associate, officer,
director, shareholder or independent contractor, existing at the time of the
termination of your employment with Trustmark and its Subsidiaries.

 

(c)

Restricted Area. You understand and agree that the provisions of this Agreement
contained in this Section 14 (“Business Protection”), related to your restricted
activities cover (i) all geographic locations where you perform or performed
work for Trustmark or its Subsidiaries, and the areas extending 75 miles from
said location(s), including all location(s) over which you had management or
other functional responsibilities, regardless of whether you were physically
located at said location, and (ii) all geographic locations where any person,
customer, client, concern or entity which is doing business with Trustmark or

 

--------------------------------------------------------------------------------

 

 

its Subsidiaries at the time of the termination of your employment resides,
exists, operates or does business, as well as the areas extending 75 miles from
said location(s).

 

(d)

Consideration. You agree that, in exchange for your continued employment with
Trustmark or its Subsidiaries, as well as your eligibility to participate in the
Plan and receive this Award, you are bound by the terms and conditions set forth
in these restrictive, business protection covenants. You further acknowledge
that your obligations within these restrictive, business protection covenants
last for the duration of your employment with Trustmark or any of its
Subsidiaries, and for a period of six (6) months thereafter, regardless of the
vesting and/or forfeiture of the Restricted Stock Units subject to this Award.
You also agree that you are bound by the terms of these restrictive covenants
after agreeing to their terms initially and acknowledge the fact that you
continue to be bound by these restrictive covenants even if you receive any
additional awards/grants.

 

(e)

Acknowledgment. You have carefully considered the nature and extent of the
restrictions upon you, and the rights and remedies conferred upon Trustmark and
its Subsidiaries under this Agreement, and hereby acknowledge and agree that the
same: (i) are reasonable in time and geographical scope and are designed to
eliminate activities that would otherwise be unfair to Trustmark and its
Subsidiaries, in light of the protectable interests of Trustmark, its
Subsidiaries and their business operations; (ii) in the event your employment
with Trustmark and its Subsidiaries terminates for any reason, will not prevent
you from earning a livelihood without violating the above described
restrictions; (iii) do not confer a benefit upon Trustmark or its Subsidiaries
disproportionate to any detriment to you; and (iv) are fully required to protect
Trustmark’s and its Subsidiaries’ legitimate, protectable interests as a leader
in the banking and financial services industries involving confidential
information including Trustmark’s and its Subsidiaries’ goodwill, relationships,
confidential information and other legally recognized protectable interests.

 

(f)

Enforcement of Restrictive Covenants/Relief for Violations. You acknowledge that
Trustmark and its Subsidiaries have a protectable interest in enforcing the
non-solicitation and anti-raiding provisions of the Agreement for the full
length of your employment and for the 6 month term following the termination of
your employment. You agree that any violation of any provision of the Agreement
will result in immediate, irreparable harm to Trustmark and its Subsidiaries and
that money damages alone would not be an adequate remedy for any such violation.
In addition to the rights and remedies conveyed in this Agreement, Trustmark and
its Subsidiaries shall be entitled, and is expressly and irrevocably authorized
by you, to seek specific enforcement and injunctive relief in a court of
competent jurisdiction, without posting a bond or other security. This section
shall in no manner be construed to limit other causes of action, rights, and
relief to which Trustmark or its Subsidiaries may be entitled. You recognize
that if Trustmark or any of its Subsidiaries is successful in obtaining any of
the requested relief or damages under the terms of this Agreement, you must pay
reasonable attorneys’ fees, costs and expenses incurred by Trustmark or its
Subsidiaries in enforcing and obtaining relief or damages available under this
Agreement. Without limiting the generality of the foregoing, the rights and
remedies of Trustmark and its Subsidiaries, and your obligations under this
Agreement, are in addition to any respective rights, remedies and obligations
under applicable law (including, but not limited to, laws relating to
misappropriation of trade secrets) and under any other agreement between you and
Trustmark or any of its Subsidiaries.

 

15.

Miscellaneous.

 

(a)

Counterparts and Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement. This Agreement may be
executed by a party's signature transmitted by electronic means, including
through electronic acknowledgement, and copies of this Agreement executed and
delivered by means of electronic signatures, including through electronic
acknowledgement, shall have the same force and effect as copies hereof executed
and delivered with original signatures. All parties hereto may rely upon
electronic signatures, including electronic acknowledgements, as if such
signatures were originals. All parties hereto agree that an electronic signature
page, including an electronic acknowledgement, may be introduced into evidence
in any proceeding arising out of or related to this Agreement as if it were an
original signature page.

 

(b)

Electronic Delivery. Trustmark may, in its sole discretion, decide to deliver
any documents related to Performance Units and Achievement Units granted under
the Plan or future Performance Units and

 

--------------------------------------------------------------------------------

 

 

Achievement Units that may be granted under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You consent
to receive such documents by electronic delivery and agree to participate in the
Plan through any on-line or electronic system established and maintained by
Trustmark or another third party designated by Trustmark.

 

(c)

Notices. Any notice to Trustmark required under or relating to this Agreement
shall be in writing and addressed to:

 

Trustmark Corporation      

Mailing Address

248 E. Capitol Street

P.O. Box 291

Jackson, MS  39201

Jackson, MS  39205

 

 

Attention:  Secretary

 

 

Any notice to you required under or relating to this Agreement shall be in
writing and addressed to you at your address as it appears on the records of
Trustmark. Alternatively, any notice to Trustmark or you required under or
relating to this Agreement may be delivered via the internet hosting website
designated by Trustmark for the Plan.  

 

 

(d)

Modification. This Agreement may be modified, amended, suspended or terminated
and any terms or conditions may be waived, but only by a written instrument
executed by the parties. Notwithstanding the foregoing, Trustmark reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without your consent, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Performance Units and Achievement Units.

 

(e)

Severability. The provisions of this Agreement are severable and should any
provision of this Agreement be held by a court of competent jurisdiction to be
unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall not be affected by such holding and shall continue in full force
and effect in accordance with their terms.  

 

(f)

Reformation. If any of the restrictions set forth in this Agreement, including
those set forth in Section 14, are found by a court of competent jurisdiction to
be overly broad, unreasonable, or otherwise unenforceable then these
restrictions shall be modified and enforced to the greatest extent that the
court deems permissible. Each of the obligations in this Agreement are
independent, separable and enforceable independent of each other.

 

(g)

Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Mississippi without giving effect to the conflict of laws
principles thereof.  

 

(h)

Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to Trustmark or its Subsidiaries. This Agreement
shall inure to the benefit of your legal representatives. All obligations
imposed upon you and all rights granted to Trustmark under this Agreement shall
be binding upon your heirs, executors, administrators and successors.

 

(i)

Entire Agreement. This Agreement, including the Exhibits, and the terms and
conditions of the Plan constitute the entire understanding between you and
Trustmark and its Subsidiaries, and supersedes all other agreements, whether
written or oral, with respect to the Award.

 

(j)

Headings. The headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

 

(k)

Participant’s Acknowledgement. This Award is granted pursuant to the Plan and is
subject to the terms thereof. By accepting this Award, you acknowledge that you
(i) have read this Agreement, (ii) have received and read the Plan, (iii) have
had an opportunity to obtain the advice of counsel prior to accepting this
Agreement, and (iv) fully understand the terms and conditions of this Agreement
and the Plan.

 

--------------------------------------------------------------------------------

 

To evidence its grant of the Award and the terms, conditions and restrictions
thereof, Trustmark has signed this Agreement as of the Award Date. This
Agreement shall not become legally binding unless you have accepted this
Agreement by the Agreement due date noted with respect to the Award on the
internet hosting website designated by Trustmark for the Plan (or such later
date as the Chairman of the Committee may accept) pursuant to such means as the
Committee may permit. If you fail to timely accept this Agreement, the Award
shall be cancelled and forfeited ab initio.

 

TRUSTMARK CORPORATION

 

 

By:

Its:

 

 

 

 

 

 

 

  

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Performance Goals

 

1.

Generally. Vesting of the Award shall be determined by (i) the average of
Trustmark’s ROATCE for each calendar year in the Performance Period compared to
the target ROATCE established by the Committee and recommended to, and approved
by, the Board on or prior to the Award Date (“Target”); and (ii) Trustmark’s TSR
ranking for the Performance Period compared to the TSR for the Peer Group over
the same period as follows, where vesting in the Award is equal to the number of
the Restricted Stock Units multiplied by the sum of the vesting percentage in
(A) and the vesting percentage in (B) below:  

 

 

 

(A)

 

 

 

 

(B)

 

ROATCE

 

ROATCE

 

 

 

TSR

TSR

 

Performance

 

Vesting Percentage

 

 

Ranking

Vesting Percentage

 

 

 

 

 

 

 

 

 

 

<<%>> of Target

 

100%

 

+

 

<<rank>> Percentile

100%

 

<<%>> of Target

 

88%

 

+

 

<<rank>> Percentile

90%

 

<<%>> of Target

 

75%

 

+

 

<<rank>> Percentile

70%

 

<<%>> of Target

 

50%

 

+

 

<<rank>> Percentile

50%

 

<<%>> of Target

 

38%

 

+

 

<<rank>> Percentile

32.5%

 

<<%>> of Target

 

31%

 

+

 

<<rank>> Percentile

22.5%

 

<<%>> of Target

 

25%

 

+

 

<<rank>> Percentile

17.5%

Less than <<%>> of Target

 

0%

 

+

 

Less than <<rank>>

0%

 

2.

Interpolation. If Trustmark’s performance or ranking, as applicable, is above
the threshold (<<%>> of Target for ROATCE or above <<rank>> percentile for TSR),
but less than the maximum (<<%>> of Target for ROATCE or <<rank>> percentile for
TSR), then the vesting percentage shall be determined by straight line
interpolation (rounded, where not otherwise resulting in a whole or half
percent, to the next lowest whole or half percent) where the performance or
ranking falls between identified tiers (for example, if the TSR ranking is in
the <<rank>> percentile, then the vesting percentage is <<%>>).

 

3.

Vesting and Settlement. If the aggregate vesting is 100% or lower, only
Performance Units shall vest and be settled in accordance with Section 8 of this
Agreement. If the aggregate vesting exceeds 100%, Achievement Units shall also
vest and be settled in accordance with Section 8 of this Agreement.

 

4.

Shortened Performance Period. The period of time from the beginning of the
Performance Period to the calendar quarter ending on or before the Vesting
Acceleration Event shall be referred to as the “Shortened Performance Period”.
Performance Goals under a Shortened Performance Period shall be determined by
(i) the average of Trustmark’s ROATCE for each calendar quarter in the Shortened
Performance Period compared to the Target ROATCE; and (ii) Trustmark’s TSR
ranking for the Performance Period compared to the TSR for the Peer Group over
the same period, where vesting in the Award is equal to the Pro-Rata Portion
multiplied by the sum of the vesting percentage in (A) and the vesting
percentage in (B) in the table above.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Definitions

 

The following terms have the following meanings for purposes of this Agreement:

 

 

(a)

“Peer Group” means the financial institutions listed on Exhibit C to this
Agreement; provided that any listed financial institution shall be eliminated if
it is acquired or otherwise changes its structure or business such that it is no
longer reasonably comparable to Trustmark (as determined by the Committee), and
in the case of any such elimination, the Committee may or may not replace the
eliminated financial institution with another financial institution which it
considers reasonably comparable to Trustmark.

 

 

(b)

“ROATCE” means the net earnings after taxes available to common shareholders,
adjusted for tax-affected amortization of intangibles, for the calendar year
(except as otherwise provided in Exhibit A) divided by average shareholders’
tangible common equity for such calendar year (which is total shareholders’
equity, excluding total identifiable intangible assets, goodwill, and preferred
equity, averaged for the calendar year), all as determined in accordance with
generally accepted accounting principles and as reported in Trustmark’s
financial statements provided to shareholders (excluding the impact of (i)
restructurings, discontinued operations, extraordinary items, and other
significant non-routine transactions, (ii) material litigation or insurance
settlements, (iii) changes to comply with the new lease accounting standard (ASU
2016-02), (iv) changes to comply with the new credit losses accounting standard
(ASU 2016-13), and (v) the cumulative effects of income tax or accounting
changes in accordance with U.S. generally accepted accounting principles.

 

 

(c)

“TSR” means the return a holder of common stock earns over a specified period of
time, expressed as a percentage and including changes in Average Market Value
of, and dividends or other distributions with respect to, the stock and
converted to an annual rate by dividing the calculated percentage for the
specified period by the number of years and partial years (expressed in
quarters) in the specified period.  TSR return shall be determined as the sum of
(i) the Ending Average Market Value reduced by the Beginning Average Market
Value and (ii) dividends or other distributions with respect to a share paid
during the specified period and with such dividends and other distributions
deemed reinvested in Stock (based on Market Share Price on the date of payment
where not paid in Stock), and (iii) with such sum being divided by the Beginning
Average Market Value. TSR, including the value of reinvested dividends and other
distributions, shall be determined on the basis of the appropriate total
shareholder return model of Bloomberg L.P. or any affiliate thereof or such
other authoritative source as the Committee may determine.  For purposes hereof:

 

(1)“Average Market Value” means the average of the closing sale price of such
stock for the applicable ten trading days beginning or ending on a specified
date for which such closing sale price is reported by Bloomberg L.P. or any
affiliate thereof or such other authoritative source as the Committee may
determine.  

 

(2)“Beginning Average Market Value” means the Average Market Value based on the
first ten trading days of the Performance Period.  

 

(3)“Ending Average Market Value” means the Average Market Value based on the
last ten trading days of the Performance Period.  

 

(4)“Market Share Price” means the closing sale price for the specified day (or
the last preceding day thereto for which reported) as reported by Bloomberg L.P.
or any affiliate thereof or such other authoritative source as the Committee may
determine.  

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Listing of Peer Group

 

 

<<listing of peer financial institutions>>

 

 